DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (PGPub 2019/0181512) in view of Tavoc et al. (PGPub 2020/0226901).
As to claim 1, Poirier discloses a temperature rising early warning system comprising: at least one thermosensitive release material configured to release specific gases or particles in a critical temperature (Paragraph 4: threshold temperature for releasing gas); and at least one sensor configured to detect the specific gases or the particles released by the thermosensitive release material (Paragraph 18: detectable concentration levels) and trigger a response (Paragraph 20: battery current is controlled in response to the gas concentration).
Poirier does not disclose the response including sending out a signal.
Tavoc discloses the response including sending out a signal (Paragraph 13).

The motivation for such a modification would be to increase user awareness of the temperature situation.
	As to claim 2, Poirier discloses wherein the critical temperature of the thermosensitive release material is less than 300.degree. C (Paragraph 17: gas release at 80 degrees Celsius).
As to claim 3, Poirier discloses wherein the critical temperature of the thermosensitive release material is less than 160.degree. C (Paragraph 17: gas release at 80 degrees Celsius).
As to claim 14, Poirier discloses a temperature rising early warning method comprising: placing a thermosensitive release material in the vicinity of a potential heat source (Paragraph 4: threshold temperature for releasing gas); releasing specific gases or particles by the thermosensitive release material when the thermosensitive release material reaches a critical temperature (Paragraph 4: threshold temperature for releasing gas); and placing a sensor in the vicinity of the thermosensitive release material, the sensor configured to detect the specific gases or the particles released by the thermosensitive release material (Paragraph 18: detectable concentration levels) and trigger a response (Paragraph 20: battery current is controlled in response to the gas concentration).
Poirier does not disclose the response including sending out a signal.
Tavoc discloses the response including sending out a signal (Paragraph 13).

The motivation for such a modification would be to increase user awareness of the temperature situation.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (PGPub 2019/0181512) in view of Tavoc et al. (PGPub 2020/0226901) and in further view of Huang (DE 29610927).
As to claim 4, Poirier does not explicitly disclose wherein a color of the thermosensitive release material will be changed when a temperature of the thermosensitive release material is greater than the critical temperature.
	Huang discloses wherein a color of the thermosensitive release material will be changed when a temperature of the thermosensitive release material is greater than the critical temperature (Abstract: using thermochromatic material).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Poirier to use thermochromatic material as taught by Huang.
The motivation for such a modification would be to allow a user to quickly and visually determine any rise in temperature.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (PGPub 2019/0181512) in view of Tavoc et al. (PGPub 2020/0226901) and in further view of Dall’Agnol et al. (PGPub 2016/0166864).
claim 5, 15, Poirier discloses wherein the thermosensitive release material is a polymer (Paragraph 4: PTFE is a type of polymer).
Poirier does not explicitly disclose the specific gases or the particles contain at least one of sulfur atoms and nitrogen atoms.
	Dall’Agnol discloses the specific gases or the particles contain at least one of sulfur atoms and nitrogen atoms. (Paragraph 39: nitrogen release).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Poirier to use nitrogen as taught by Dall’Agnol.
The motivation for such a modification would be to allow the system to suppress any combustion that may happen (Dall’Agnol; Paragraph 39-40).

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (PGPub 2019/0181512) in view of Tavoc et al. (PGPub 2020/0226901) and in further view of Wang (PGPub 2007/0069905).
As to claim 6, Poirier does not explicitly disclose wherein a strength of the signal transmitted from the sensor is corresponding to a concentration of the specific gases or number of the particles.
	Wang discloses wherein a strength of the signal transmitted from the sensor is corresponding to a concentration of the specific gases or number of the particles (Paragraph 30: detect gas concentration).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Poirier to detect concentration as taught by Wang.

As to claim 7, 16, Poirier does not explicitly disclose further comprising: a first warning unit electrically connected to the sensor; wherein the first warning unit receives the signal transmitted from the sensor, and a first warning signal is sent out by the first warning unit when a strength of the signal is greater than a first presetting value.
	Wang discloses further comprising: a first warning unit electrically connected to the sensor (Fig. 1, Paragraph 30: gas detection in communication with central control unit); wherein the first warning unit receives the signal transmitted from the sensor, and a first warning signal is sent out by the first warning unit when a strength of the signal is greater than a first presetting value (Paragraph 30: detect gas concentration).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Poirier to detect concentration as taught by Wang.
The motivation for such a modification would be to allow the system to have more granularity to detect the amount of gas present for better precision.

Claim(s) 8-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (PGPub 2019/0181512) in view of Tavoc et al. (PGPub 2020/0226901) and in further view of Kozlow et al. (PGPub 2015/0233880).
As to claim 8, 17, Poirier does not explicitly disclose further comprising: at least one analog digital converter electrically connected to the sensor, the analog digital 
Kozlow discloses further comprising: at least one analog digital converter electrically connected to the sensor, the analog digital converter configured to convert the signal to a digital signal (Paragraph 20: ADC for gas sensor); and at least one microprocessor electrically connected to the analog digital converter (Paragraph 20: controller), the microprocessor configured to receive the digital signal from the analog digital converter to generate a statistical data (Paragraph 220-21: statistical techniques).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Poirier to use ADC as taught by Kozlow.
The motivation for such a modification would be to allow for easier processing of gas sensor data and analyze it.
As to claim 9, Poirier in view of Kozlow discloses wherein the statistical data is the signal strength detected by the sensor versus time (Kozlow; Paragraph 20-21: measurements over a fixed period of time).
	As to claim 10, 18, Poirier in view of Kozlow discloses further comprising: at least one memory unit electrically connected to the microprocessor and configured to store the statistical data generated by the microprocessor (Kozlow; Paragraph 20-21: store sensor data).
claim 11, 19, Poirier in view of Kozlow discloses further comprising: at least one transmission unit; and at least one display unit electrically connected to the microprocessor via the transmission unit, the display unit configured to receive and display the statistical data generated by the microprocessor (Paragraph 15, 17: displaying the gas concentration, Fig. 3: graph over time).

Claim(s) 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (PGPub 2019/0181512) in view of Tavoc et al. (PGPub 2020/0226901) and in further view of Kozlow et al. (PGPub 2015/0233880) and in further view of Longley (US 10679483).
As to claim 12, 20, Poirier in view of Kozlow discloses further comprising: a second warning unit electrically connected to the microprocessor; wherein a second warning signal is sent out by the second warning unit when a strength of the signal of the statistical data generated by the microprocessor reaches a second presetting value.
Longley discloses further comprising: a second warning unit electrically connected to the microprocessor; wherein a second warning signal is sent out by the second warning unit when a strength of the signal of the statistical data generated by the microprocessor reaches a second presetting value (Claim 1: alarm status is sent out, alarm status is triggered when gas concentration is above a second predefined threshold).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Poirier in view of Kozlow to use a second threshold as taught by Longley.
.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (PGPub 2019/0181512) in view of Tavoc et al. (PGPub 2020/0226901) and in further view of Kozlow et al. (PGPub 2015/0233880) and in further view of Longley (US 10679483)  and in further view of Wang (PGPub 2007/0069905).
As to claim 13, Poirier in view of Kozlow and in further view of Longley discloses wherein the display unit is a mobile device.
Wang discloses wherein the display unit is a mobile device (Paragraph 18-21: mobile terminal displays gas concentration).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Poirier in view of Kozlow and in further view of Longley to use a mobile device as taught by Longley.
The motivation for such a modification would be to allow the user to receive the information regardless of his location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L/Examiner, Art Unit 2683                       

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683